Citation Nr: 1012916	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-24 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 
1973.  He died in February 2007.  The appellant is the 
custodian of the Veteran's helpless child, and seeks 
recognition as his surviving spouse for VA death benefits 
purposes.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 decisional 
letter of the Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims 
file is now in the jurisdiction of the Chicago, Illinois RO.  
In September 2009, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is associated 
with the claims file.   

The underlying claim of entitlement to VA death 
compensation, death pension, and accrued benefits has not 
been decided on the merits by the RO (as the claim was 
denied based on lack of proper claimant's status), and the 
Board does not have jurisdiction in such matter.  It is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran and the appellant married in March 1969; it 
is not shown that they divorced.  

2.  The appellant and the Veteran separated multiple times 
due to misconduct of the Veteran, without fault of the 
appellant.  

3.  The Veteran married another woman in October 1983; there 
is no evidence of a prior legal dissolution of his marriage 
to the appellant.  

4.  At the time of the Veteran's death in February 2007, the 
Veteran and appellant were separated and not cohabitating, 
but the appellant was not at fault for the separation.  


CONCLUSION OF LAW

The appellant may be recognized as the Veteran's surviving 
spouse for purposes of VA death benefits based on his 
service.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 
38 C.F.R. §§ 3.50, 3.52, 3.53 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter.  

B.	Legal Criteria, Factual Background, and Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child 
was born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. 
§ 3.54.  
To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, 
the appellant must be a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse) 
and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.50(b)(1), 3.53.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the death of the veteran will 
be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or 
procured by, the veteran without the fault of the surviving 
spouse.  See Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, 
will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, 
or any other reason that did not show an intent on the part 
of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will 
be given to findings of fact in court decisions made during 
the life of the veteran on issues subsequently involved in 
the application of this section.  38 C.F.R. § 3.53(b).  

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the rights to benefits 
accrued.  38 C.F.R. § 3.1(j).  
A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).  

A March 1969 certified marriage contract shows that the 
Veteran and the appellant were married before a magistrate 
authorized to conduct such ceremonies in Cook County, 
Illinois.  The record shows that the appellant had a 
helpless child with the Veteran born in November 1970; she 
is the custodian of the child.  

While it is not clear (due to the complexity of the history 
of the relationship between the Veteran and the appellant, 
as well as the consistently muddled and contradictory 
reports by the Veteran throughout his claims file as to his 
marital status) when the appellant and the Veteran initially 
separated, the record shows that they did so on numerous 
occasions.  An August 1973 Loyola University Hospital 
treatment record reports that the Veteran was admitted to 
the emergency room after sustaining a stab wound to the 
chest from a butcher knife.  On November 1985 VA psychiatric 
examination, the Veteran reported that he physically 
assaulted the appellant and that she defended herself with a 
butcher knife.  The Veteran subsequently married another 
woman in October 1983 (and there are suggestions of co-
habitation/a common-law relationship with yet another woman 
prior to that marriage).  There is no evidence in the record 
that the marriage between the appellant and the Veteran was 
ever subject to a divorce decree; the appellant has 
testified she is unaware of any such decree.  

The Veteran's death certificate lists his place of death as 
Osceola, Arkansas, and lists him as married to the 
appellant.  

In an April 2007 decisional letter, the appellant was found 
to not be the Veteran's surviving spouse for VA purposes 
based on a finding that they were divorced.  
In her April 2007 Notice of Disagreement and August 2007 
Substantive Appeal, the appellant asserted that she was 
unaware of any divorce from the Veteran, and that she was 
still his wife at the time of his death despite his 
[bigamous] marriage to another woman.  

At the September 2009 Travel Board hearing, the appellant 
testified that the Veteran was physically abusive to her and 
that consequently they separated numerous times.  She 
indicated that he always came back to her, and stayed with 
her.  She related that the Veteran liked "to party", and 
drank and took illicit drugs, and that she was a church-
going person who disapproved of such a life-style, which 
caused friction in their relationship.  She also related 
that she was aware he married other women during their 
marriage; he had also formally divorced one of his 
subsequent wives, and a divorce decree for such marriage is 
available.  She indicated that she was not cohabitating with 
the Veteran at the time of his death because he left her in 
2004 and moved to (Osceola) Arkansas.  

The evidence of record shows that the Veteran and the 
appellant were married in March 1969.  There is no evidence 
that they formally divorced; there is no divorce decree in 
the record, and the Board finds credible the appellant's 
sworn testimony that the Veteran had represented to her that 
they were still husband and wife.  In the absence of a 
divorce decree, the Board finds that the appellant was still 
married to the Veteran at the time of his death, serving as 
a legal bar to the validity of his later marriage(s) to 
another woman/other women [It is again noteworthy that at 
least one such apparently bigamous relationship was 
terminated by a formal divorce decree.].  Significantly, the 
Veteran's death certificate identified the appellant as his 
wife.  [The Board also finds noteworthy that no other 
purported surviving spouse has presented to VA seeking VA 
death benefits.]  

Accordingly, the only issue to be resolved is whether the 
separation of the appellant and the Veteran was caused by 
the Veteran's misconduct, or whether there was fault on the 
part of the appellant.  The Board finds that the evidence of 
record clearly shows that the appellant and the Veteran 
intermittently cohabitated throughout the duration of their 
marriage, and that while they were separated when the 
Veteran died, it was through no fault of the appellant.  

The record corroborates the Veteran's allegations/testimony 
that she and the Veteran were separated due to the Veteran's 
physical abuse and infidelity.  The record includes a June 
1987 VA treatment record noting the Veteran has a "history 
of transientness between [Wichita] and Chicago and Memphis 
which is kind of hard to pin him down on why. . ."  It is 
noteworthy that the Veteran's physical abuse of the 
appellant is corroborated by his own accounts in VA 
treatment records.  The record also shows that the Veteran 
had children with various other women.  

The appellant testified at the September 2009 Travel Board 
hearing that throughout all this she considered herself the 
Veteran's wife, despite his abuse, and his leaving her to be 
with other women.  As was noted above, the Board finds the 
appellant's testimony at the Travel Board hearing forth-
right and credible; and it is supported by, and not 
inconsistent with, recorded data in the claims file.  
Consequently, the Board finds that that the separation of 
the Veteran and the appellant was due to the misconduct of, 
and procured by, the Veteran, without fault on her part.  

In summary, the Board finds that the marriage of the 
appellant to the Veteran was never formally terminated by 
legal process, and that while they did not continuously 
cohabit until his death, their separation was not through 
fault of the appellant.  Therefore, the appellant is 
entitled to recognition as the surviving spouse of the 
Veteran for purposes of eligibility for VA death benefits.  






ORDER

The appeal seeking to establish the appellant as the 
Veteran's surviving spouse is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


